BAR ADMISSIONS PROCEEDING
PER CURIAM
| petitioner’s current application makes no showing of any significant change in circumstances since his prior applications were denied in 2007 and 2008. In the absence of any compelling new evidence or changed circumstances, this court will not reconsider a decision denying admission to the bar. See In re: Jordan, 00-3006 (La. 12/15/00), 775 So.2d 1065 (explaining that an applicant who seeks to reapply after being denied admission must produce new evidence or show changed circumstances).
Accordingly, it is ordered that the application for admission be and hereby is denied. In accordance with Supreme Court Rule XVII, § 9(D)(13), petitioner may not re-apply for admission until he can demonstrate a significant change in circumstances, and in no event until at least two years have passed from the date of this judgment.
ADMISSION DENIED.